DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s amendments to claims 1-9, 11-24, 26, and 28, and the cancellation of claim 27 filed on 03/28/2022 is acknowledged by the examiner. 
Applicant’s amendments to the claims overcome any previous claim objections. They are therefore withdrawn. 
Claims 1-26 and 28 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Applicant’s argument: In Bonnaure, the concerned central axis extending perpendicular to the ring 123, is not parallel to the longitudinal direction of tube 121 but extends perpendicularly to this tube. Thus amended claim 26 is not anticipated by Bonnaure. 
Examiner’s response: In Bonnaure, the concerned central axis is not the axis that is extending perpendicular to ring 123, but is the axis that is extending horizontally to ring 123 (see Modified Fig. 2 of Bonnaure, the central axis is the dotted horizontal line along ring 123), and thus still reads on the claims as the central axis is parallel or extends in the same distance as the longitudinal direction of tube 121 of Bonnaure (see Modified Fig. 2 of Bonnaure). 
Applicant’s argument: Neither Bonnaure, nor Faust, disclose a structure wherein the concerned connection line between the coupling means of the ends of the jaw displacer, or of the respective bone anchors, extends on the side of the lower jaw below a rotation point of the lower jaw in relation to the upper jaw when the jaws are in a closed position. 
Examiner’s response: Bonnaure teaches a connection line between the coupling means is established when attached to the respective upper and lower jaws of a user and extends or continues on the side of the lower jaw, and would be below a rotation point of the lower jaw in relation to the upper jaw if the jaws were in a closed position, as the point of rotation of the lower jaw is above the gums/teeth/mouth of a user, and thus will always be below the rotation point. 
Applicant’s argument: The features of amended claim 14 are not disclosed by the combined teaching of Bonnaure and Faust since neither of these prior art documents discloses a jaw displacer having a rod and a rod guide that are detachable by the rod guide with respect to the rod along the longitudinal direction. The device of Bonnaure requires a rotation by screwing to detach both parts with respect to each other, such a rotation can only be applied when the jaw displacer of Bonnaure is removed from at least one bone anchor. 
Examiner’s response: Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Sheikh is being used as a teaching reference to teach the detachable rod guide and rod. See updated rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-12, 24, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the occlusal plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “almost” in claim 9 is a relative term which renders the claim indefinite. The term “almost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the examiner has defined “almost parallel” as parallel with minor deviations.
The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the examiner has defined “substantially parallel” in claim 26 as parallel with minor deviations.
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the examiner has defined “substantially transverse” in claim 26 as transverse with minor deviations.
Claim 12 recites the limitation "direction of the rod" in line 3.  It is unclear to which of the first or second rods applicant intends to refer. For examination purposes, the examiner is reading it as if it is the second rod.  
The term “substantially” in claim 24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the examiner has defined “substantially parallel” in claim 24 as parallel with minor deviations. 
The term “substantially” in claim 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the examiner has defined “substantially parallel” in claim 26 as parallel with minor deviations.
Claim 28 is rejected for depending on a previous rejected claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connecting element” in claim 26, “a mounting device” in claims 1, 14, and 26, and “a coupling means” in claims 1, 14, and 26.
“A connecting element” is a curved, relatively stiff rod with a circular cross-section as stated on page 6 of Applicant’s specification. 
“A mounting device” is formed by a cylindrical organ as stated on page 6 of Applicant’s specification, or the hook of the coupling means may be integrated with the mounting device as stated on page 11 of Applicant’s specification. 
 “A coupling means” include a hook and eye as stated on page 3 of Applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnaure (US 2010/0139666 A1).
Regarding claim 26, Bonnaure discloses a jaw displacement system (see Fig. 2) for the treatment of sleep apnea and/or snoring (see Fig. 2 and [0002]), comprising: 
a first and second bone anchor (6, 7), where each bone anchor (6, 7) contains a fixation plate provided to attach the bone anchor (6, 7) to the bone of an upper or lower jaw (MX, MD) (see modified Fig. 2 of Bonnaure and [0067], [0069]; fixing means 6, 7 are bone anchors as they are anchored or attached to the bone of the upper maxilla MX and lower mandible MD, and each fixing means 6, 7 contains a fixation plate, labeled in modified Fig. 2 of Bonnaure), where the fixation plate is connected to a connecting element that leads to a mounting device and where the connecting element must pass through gums when the bone anchor (6, 7) is attached to said bone, such that the mounting device is located in the oral cavity (see modified Fig. 2 of Bonnaure below; the fixation plate is connected to connecting element, labeled as the connecting element in modified Fig. 2 of Bonnaure, as it is an equivalent to a relatively stiff rod as stated on page 6 of the Applicant’s specification for what a connecting element is, and the connecting element leads to a mounting device, which is labeled in modified Fig. 2 of Bonnaure, as the connecting element is a cylinder shape and a hook may be integrated with the mounting device so that the hook forms a whole with the bone anchors, as written in the Applicant’s specification on page 10, and thus is an equivalent mounting device, as the mounting device of Bonnaure is a cylinder shape via the cross section and is integrated with a hook, and the connecting element must pass through gums when fixing means 6, 7 is attached to the bone via micro-implants such that the mounting device is located in the oral cavity or mouth of the user, as connecting element or rod stretches or extends downwards into the mounting device and hook, which is in the mouth or oral cavity of the user), 
a jaw displacer (1) having a first end and a second end, having a rod (111, 112) disposed at said first end and a rod guide (121, 122) disposed at said second end (see Fig. 2; mandible displacement means 1 is a jaw displacer with a first end which is the end that includes ring 113 and thread 111 and rod 112 are disposed at the first end, and a second end which is the end that includes ring 123 and tube 121 + rod 122 is a rod guide as these structures help direct to the positioning or motion of thread 11 and rod 112 and are disposed at the second end, which is the end that includes ring 123), the rod (111, 112) being movable in the longitudinal direction of the rod guide (121) and detachable in relation to the rod guide (121, 122) (see Fig. 2 and [0049], [0057]; rod 112 and thread 111 is movable in the longitudinal direction of tube 121 as tube 121 is tap-threaded and thread 111 is screwed into tube 121 in the longitudinal direction, and thus rod 112 and thread 111 is detachable in relation to tube 121 as they can be unscrewed or detached from one another),
	coupling means allowing each of said ends of the jaw displacer (1) to be detachably connected to the mounting device of the first or second bone anchor (6, 7) respectively (see modified Fig. 2; the coupling means is hooks and eyes as stated on page 7 of the Applicant’s specification, and thus ring 113, 123 and the hooks as labeled in modified Fig. 2 of Bonnaure make up the coupling means, which allow each of the first end and second end of mandible displacement means 1 to be connected in a detachable manner to the mounting device of both fixing means 6, 7, respectively via the hooks),
	wherein said coupling means comprise a hook and eye (113, 123), where the hook can be attached to the eye (113, 123) in a detachable manner (see modified Fig. 2 of Bonnaure; the coupling means comprise a hook, which is labeled in modified Fig. 2 of Bonnaure, and rings 113, 123, which the hooks can be attached to rings 113, 123 in a detachable manner) and wherein the eye (113, 123) is fixed with the rod guide (121, 122) (see Fig. 2; ring 123 is fixed or connected with tube 121 and rod 122) and has a central axis perpendicular to a plane extending along the eye (113, 123) (see Modified Fig. 2; ring 123 has a central axis which is the horizontal dotted line in Modified Fig. 2 of Bonnaure, and thus is perpendicular to a plane, which is shown by the vertical dotted line as it is extending along ring 123 in Modified Fig. 2 of Bonnaure and extends into the page), wherein the central axis is substantially parallel to the longitudinal direction of the rod guide (121, 122), while the hook is provided on the mounting device of the respective bone anchor (6, 7) (see Modified Fig. 2; the central axis that is the horizontal dotted line in Modified Fig. 2 of Bonnaure is parallel or extending in the same direction to the longitudinal direction of tube 121 as indicated by the horizontal dotted lines in Modified Fig. 2 of Bonnaure, while the hook is provided on the mounting device of the respective fixing means 6, 7).  
	Regarding claim 28, Bonnaure discloses the invention as discussed in claim 26. Bonnaure further discloses where said eye (113, 123) is fixed to said second end (see Fig. 2; the second end is said to be the end that includes ring 123, and thus ring 123 is fixed or connected to said second end).

    PNG
    media_image1.png
    509
    694
    media_image1.png
    Greyscale

Modified Fig. 2 of Bonnaure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnaure in view of Faust et al. (US 2014/0255866 A1).
	Regarding claim 1, Bonnaure discloses a method for manufacturing a jaw displacement system (see Fig. 2) for the treatment of sleep apnea and/or snoring by moving a lower jaw (MD) forward, in the ventral direction, in relation to an upper jaw (MX) (see Fig. 2 and Abstract), 
	wherein a first and second bone anchor (6, 7) are provided, in which each bone anchor (6, 7) contains a fixation plate, that allows the bone anchor (6, 7) to be attached to the bone of an upper or lower jaw (MX, MD) (see Fig. 2 and modified Fig. 2 of Bonnaure above; fixing means 6, 7 are bone anchors as they are anchored or attached to the bone of the upper maxilla MX and mandible MD, respectively, via micro-implants 64a, 64b, 73a, 73b of the fixation plates, see [0067] and [0069], and the fixing means 6, 7 each have fixation plates, labeled as fixation plate in modified Fig. 2 of Bonnaure), wherein this fixation plate is connected to a first rod that leads to a mounting device and wherein the first rod must stretch through gums when the bone anchor (6, 7) is attached to said bone so that the mounting device is located in the oral cavity (see modified Fig. 2 of Bonnaure; the fixation plate is connected to a rod, labeled as the connecting element in modified Fig. 2, and the rod leads to a mounting device, which is labeled in modified Fig. 2, as the rod is integrated with the mounting device and forms a hook so that the hook forms a whole with the bone anchors, as written in the Applicant’s specification on page 10, and thus is an equivalent mounting device, as the mounting device of Bonnaure is a cylinder shape via the cross section and is integrated with a hook, and the rod must stretch through gums when fixing means 6, 7 are attached to the bone so that the mounting device is located in the oral cavity or mouth, as connecting element or rod stretches or extends downwards into the mounting device and hook, which is in the mouth or oral cavity of the user), 
	wherein a jaw displacer (1) has a first end and a second end (see Fig. 2; mandible displacement means 1 is a jaw displacer with a first end that includes ring 113 and a second end on the opposite side that includes ring 123), comprising a second rod (111, 112) disposed at said first end and a rod guide (121, 122) disposed at said second end (see Fig. 2 and [0048]-[0050]; rod 112 and thread 111 of upper part 11 make up a rod that is disposed at the first end, which is the end that includes ring 113, and tube 121 and rod 122 of lower part 12 make up a rod guide as these structures help direct the positioning or motion of thread 111 and rod 112 and are disposed at the second end, which is the end that includes ring 123), wherein the second rod (111, 112) is movable in the longitudinal direction of the rod guide (121, 122) and is detachable in relation to the rod guide (121, 122) (see Fig. 2 and [0049], [0057]; rod 112 and thread 111 of upper part 11 is movable in the longitudinal direction of tube 121 and rod 122 as tube 121 is tap-threaded and thread 111 is screwed into tube 121 in the longitudinal direction, and thus rod 112 and thread 111 is detachable in relation to tube 121 as they are able to be unscrewed or detached from one another), 
	wherein coupling means (113, 123) are provided which allow each of said ends of the jaw displacer (1) to be connected in a detachable manner to the mounting device of the first bone anchor (6) or the second bone anchor (7) respectively (see modified Fig. 2; the coupling means is hooks and eyes as stated on page 7 of the Applicant’s specification, and thus ring 113, ring 123, and the hooks as labeled in modified Fig. 2 are the coupling means, which allow each of the first end and second end of mandible displacement means 1 to be connected in a detachable manner to the mounting device of both fixing means 6, 7, respectively via the hooks), 
	wherein the position of the mounting device of the first bone anchor (6) and of the second bone anchor (7) respectively in relation to the corresponding fixation plate is selected such that, if both bone anchors (6, 7) were attached to the respective jaws, a connecting line would be established between the coupling means (113, 123) of said ends of the jaw displacer (1) extending on the side of the lower jaw (MD) below a rotation point of the lower jaw (MD) in relation to the upper jaw (MX) when the jaws are in a closed position (see modified Fig. 2; when both fixing means 6, 7 are attached to the respective jaws, a connecting line is established between the hook and rings 113, 123 of the respective coupling means, extending on the side of the mandible MD below a rotation point of the mandible MD in relation to the upper maxilla MX when the jaws are in a closed position). 
	Bonnaure does not disclose wherein said rod guide is further equipped with a spring so that the rod guide can be deformed in its longitudinal direction between a compressed state and an extended state.  
	However, Sheikh teaches an analogous jaw displacer (10) (see Figs. 11 and 14 and an analogous rod guide (20) wherein said rod guide (20) is further equipped with a spring (112) so that the rod guide (20) can be deformed in its longitudinal direction between a compressed state and an extended state (see Figs. 11 and 15, and [0063], and [0066]-[0067]; outer sleeve 20 is a rod guide as inner rod 18 moves longitudinally into outer sleeve 20 and guides the rod, and outer sleeve 20 is further equipped with spring 112, which is a cylindrical coil spring, so that outer sleeve 20 can be deformed in its longitudinal direction between a compressed state and an extended state via inner rod 18) providing a telescoping rod assembly that helps a patient experience muscular and/or skeletal adaptation based upon the spring-biased force applied to the jaw (see [0067]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rod guide 121, 122 and second rod 111, 112 of Bonnaure for the telescopic rods (18, 20) and spring (112) as taught by Sheikh to have provided an improved jaw displacement system that provides a telescoping rod assembly that helps a patient experience muscular and/or skeletal adaptation based upon the spring-biased force applied to the jaw (see [0067]). 
Regarding claim 2, Bonnaure in view of Sheikh  discloses the method as discussed in claim 1. Bonnaure in view of Sheikh  further discloses in which said rod guide (20 of Sheikh) is made hollow with an open end opposite the second end, in order to allow the second rod (18 of Sheikh) to be moved and guided in the rod guide (20 of Sheikh) according to its longitudinal direction (see Fig. 11 of Sheikh; as previously modified above, see claim 1, outer sleeve 20 of Sheikh is hollow, see Fig. 11 of Sheikh, and has an open end to allow inner rod 18 of Sheikh to be moved and guided in outer sleeve 20 Sheikh in a longitudinal direction). 
	Regarding claim 3, Bonnaure in view of Sheikh discloses the method as discussed in claim 1. Bonnaure in view of Sheikh further discloses where a distance is present between the mounting device of the first and second bone anchors (6, 7 of Bonnaure) when attached to the lower jaw (MD of Bonnaure) and upper jaw (MX of Bonnaure), respectively, and the lower jaw (MD of Bonnaure) and the upper jaw (MX of Bonnaure) are in a wide open position (see Fig. 2 of Bonnaure and Modified Fig. 2 of Bonnaure; when the mounting device of Bonnaure is attached to fixing means 6, 7 of Bonnaure and attached to the mandible MD of Bonnaure and the maxilla MX of Bonnaure, respectively, and the mandible MD and maxilla MX are in a wide open position, like in Fig. 2 of Bonnaure, there is inherently a distance present), where said second rod (18 of Sheikh) has a length and said rod guide (20 of Sheikh) has a length, wherein the length of the second rod (18 of Sheikh) plus the length of the rod guide (20 of Sheikh) in said extended state is selected greater than said distance,  whereas the length of the second rod (18 of Sheikh) increased by the length of the rod guide (20 of Sheikh) when it is compressed, is smaller than said distance (the length of inner rod 18 of Sheikh plus the length of outer sleeve 20 of Sheikh in an extended condition is inherently selected greater than the distance between the mounting device of Bonnaure of the fixing means 6, 7 of Bonnaure when attached to the respective upper jaw MX and lower jaw MD of Bonnaure when in a wide open position, whereas the length of inner rod 18 of Sheikh is increased by the length of outer sleeve 20 of Sheikh when it is compressed or screwed in further than the extended state is smaller than this distance, as it is in a compressed state compared to an extended state). 
	Regarding claim 4, Bonnaure in view of Sheikh  discloses the method as discussed in claim 1. Bonnaure in view of Sheikh  further discloses where the lower and upper jaw (MD, MX of Bonnaure), respectively, present a dental arch and where a U-shaped hook of said coupling means (113, 123 of Bonnaure) is provided on the mounting device of said bone anchors (6, 7 of Bonnaure) in such a way that, when the first and second bone anchors (6, 7 of Bonnaure) is attached to the lower and upper jaw (MD, MX of Bonnaure), respectively, the U-shaped hook will extend parallel to the dental arch of the lower and upper jaw (MD, MX of Bonnaure), respectively or, in particular, in a plane which is tangential to the dental arch (see modified Fig. 2 of Bonnaure; the U-shaped hook is labeled as hook in modified Fig. 2 of Bonnaure and is provided and connected to the mounting device in such a way that when fixing means 6, 7 of Bonnaure are attached to upper jaw MX and lower jaw MD, respectively, the hook extends parallel or extends so it is extending in the same direction as the dental arch, or in a plane which is tangential to the dental arch). 
	Regarding claim 5, Bonnaure in view of Sheikh  discloses the method as discussed in claim 4. Bonnaure in view of Sheikh  further discloses where said hook is provided on the mounting device in such a way that an open side of the hook extends to a side of the jaw concerned, while a closed side of the hook extends to the occlusal plane (see modified Fig. 2 of Bonnaure; the hook is labeled as hook, and is provided on the mounting device in such a way that an open side of the hook extends to a side of an upper or lower jaw, while a closed side of the hook extends to the occlusal plane or towards the teeth/respective jaw). 
	Regarding claim 6, Bonnaure in view of Sheikh  discloses the method as discussed in claim 1. Bonnaure in view of Sheikh further discloses where a ring or stop tube (120 of Sheikh) is fitted to said second rod (18 of Sheikh) (see Fig. 14 of Sheikh and [0070]-[0071] of Sheikh; spacer 120 of Sheikh is a stop tube, see [0070] of Sheikh, and is fitted to inner rod 18 of Sheikh) ), wherein the ring or stop tube (120 of Sheikh) works together with the rod guide (20 of Sheikh) in order to exert a compressive force between said mounting device when said bone anchors (6, 7 of Bonnaure) are attached to the lower and upper jaw, respectively (see Fig. 14 of Sheikh; as previously modified, spacer 120 of Sheikh acts as a fixed stop for inner rod 18 of Sheikh and outer sleeve 20 of Sheikh and thus spacer 120 of Sheikh works together with outer sleeve 20 of Sheikh to exert a compressive force between mounting elements when fixing means 6, 7 of Bonnaure are attached to upper jaw MX and lower jaw MD, as spacer 120 of Sheikh comes into contact with outer sleeve 20 of Sheikh via the longitudinal movement and spacer 120 of Sheikh would come into contact with spring 112 of Sheikh and form a compressive force).
	Regarding claim 7, Bonnaure in view of Sheikh  discloses the method as discussed in claim 1. Bonnaure in view of Sheikh further discloses wherein said coupling means (113, 123 of Bonnaure) comprises a hook and eye (113, 123 of Bonnaure), the hook of which can be fixed to the eye (113, 123 of Bonnaure) in a detachable manner (see modified Fig. 2 of Bonnaure; the coupling means comprises hooks, labeled as hook in modified Fig. 2 of Bonnaure, and ring 113, 123 of Bonnaure are eyes or eyelets, and may be detached from the hooks). 
	Regarding claim 8, Bonnaure in view of Sheikh discloses the method as discussed in claim 7. Bonnaure in view of Sheikh further discloses wherein said connecting line between the coupling means of said ends of the jaw displacer (1 of Bonnaure) connects support points between the hook and the eye (113, 123 of Bonnaure) of the coupling means, respectively, and extends on the side of the lower jaw (MD of Bonnaure) below the rotation point of the lower jaw (MD of Bonnaure) in relation to the upper jaw (MX of Bonnaure) when the jaws are in a closed position (see Fig. 2 of Bonnaure; the connecting line between the coupling means, which is the hook and eyes 113, 123 of Bonnaure, connects support points between the hook and the eyes 113, 123 of Bonnaure of the respective coupling means and extends on the side of the lower jaw MD below the rotation point of the lower jaw MD in relation to the upper jaw MX when the jaws are in a closed position). 
	Regarding claim 9, Bonnaure in view of Sheikh discloses the method as discussed in claim 7. Bonnaure in view of Sheikh further discloses wherein the eye (113, 123 of Bonnaure) of said coupling means is attached to one end of the jaw displacer (1 of Bonnaure) in such a way that the eye (113, 123 of Bonnaure) has a central axis which is ‘almost parallel’ to a longitudinal axis of the jaw displacer device (1 of Bonnaure) (rings 113, 123 of Bonnaure of the coupling means is each attached to one end of the displacement means 1 of Bonnaure in such a way that rings 113, 123 of Bonnaure has a central axis which is the horizontal dotted line in modified Fig. 2 of Bonnaure, which is ‘almost parallel’ to a longitudinal axis of the displacement means 1 of Bonnaure, as seen in modified Fig. 2 of Bonnaure via the dotted lines). 
	Regarding claim 10, Bonnaure in view of Sheikh discloses the method as discussed in claim 9. 
	Although Bonnaure in view o f Sheikh does not explicitly disclose that said eye is provided at said second end of the jaw displacer in such a way that a central axis thereof is substantially parallel to a longitudinal axis of the rod guide, Sheikh however teaches in Fig. 11 that connecting device 22 of Sheikh is provided at a second end of the jaw displacer in such a way that a central axis thereof is parallel to a longitudinal axis of outer sleeve 20 of Sheikh (see Modified Fig. 11 of Sheikh; the horizontal dotted line is parallel to the longitudinal axis of outer sleeve 20), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the eye 113 of Bonnaure so that the eye 113 of Bonnaure would be parallel to a longitudinal axis of the rod guide as taught by Sheikh in order to provide an improved jaw displacer device that is more comfortable to place in a user’s mouth.   

    PNG
    media_image2.png
    572
    957
    media_image2.png
    Greyscale

Modified Fig. 11 of Sheikh. 
	Regarding claim 11, Bonnaure in view of Sheikh discloses the method as discussed in claim 7. Bonnaure in view of Sheikh further discloses wherein an eye (113, 123 of Bonnaure) of said coupling means is provided at one end of the jaw displacer (1 of Bonnaure) in such a way that the eye (113, 123 of Bonnaure) of the coupling means has a central axis substantially transverse to a longitudinal axis of the jaw displacer (1 of Bonnaure) (ring 113, 123 of Bonnaure are each provided at one end of displacement means 1 of Bonnaure in such a way that the ring 113, 123 of Bonnaure has a central axis, which is the vertical dotted line in modified Fig. 2 of Bonnaure, substantially transverse to a longitudinal axis of displacement means 1 of Bonnaure, as seen in modified Fig. 2 of Bonnaure via the dotted lines). 
	Regarding claim 12, Bonnaure in view of Sheikh discloses the method as discussed in claim 11. 
	Although Bonnaure in view of Sheikh does not explicitly disclose wherein said eye is provided at said first end of the jaw displacer in such a way that a central axis thereof is substantially transverse to a longitudinal direction of the rod, the central axis intersecting the longitudinal axis of the jaw displacer, Sheikh however teaches in Fig. 11 that connecting device 24 of Sheikh is provided at a first end of the jaw displacer in such a way that a central axis thereof is substantially transverse to a longitudinal direction of inner rod 18 of Sheikh (see Modified Fig. 11 of Sheikh; the vertical dotted line of connecting device 24 is transverse to the longitudinal direction of inner rod 18 of Sheikh which is shown by the longitudinal axis labeled in the figure), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the eye 123 of Bonnaure so that the eye 123 of Bonnaure would be transverse to a longitudinal direction of the rod as taught by Sheikh in order to provide an improved jaw displacer device that is more comfortable to place in a user’s mouth.   
	Regarding claim 13, Bonnaure in view of Sheikh discloses the method as discussed in claim 1. Bonnaure in view of Sheikh further discloses wherein a model of the upper jaw (MX of Bonnaure) and of the lower jaw (MD of Bonnaure) is generated, wherein said first bone anchor (6 of Bonnaure) is designed with said fixation plate that can be fitted to a selected part of the upper jaw (MX of Bonnaure) and said second bone anchor (6 of Bonnaure) is designed with said fixation plate that can be fitted to a selected part of the lower jaw (MD of Bonnaure) (see modified Fig. 2 of Bonnaure and [0067], [0069] of Bonnaure; wherein a model of the upper jaw and of the lower can be generated from a user so that fixing means 6, 7 of Bonnaure each have fixation plates, labeled as fixation plate in modified Fig. 2 of Bonnaure, and the fixation plates of each fixing means 6, 7 of Bonnaure can be fitted to a selected part of upper maxilla MX of Bonnaure and lower mandible MD of Bonnaure, respectively). 
	Regarding claim 14, Bonnaure disclose a jaw displacement system (see Fig. 2) for the treatment of sleep apnea and/or snoring (see Fig. 2 and [0002]), comprising: 
	a first and second bone anchor (6, 7), wherein each bone anchor (6, 7) contains a fixation plate which is provided to attach the bone anchor (6, 7) to the bone of an upper or lower jaw (MX, MD) (see modified Fig. 2 of Bonnaure and [0067], [0069]; fixing means 6, 7 are bone anchors as they are anchored or attached to the bone of the upper maxilla MX and lower mandible MD, and each fixing means 6, 7 contains a fixation plate, labeled in modified Fig. 2 of Bonnaure), wherein this fixation plate is connected to a first rod that leads to a mounting device and wherein the first rod must pass through gums when the bone anchor (6, 7) is attached to said bone, such that the first rod is located in the oral cavity (see modified Fig. 2 of Bonnaure; the fixation plate is connected to a first rod, labeled as the connecting element in modified Fig. 2 of Bonnaure, and the first rod leads to a mounting device, which is labeled in modified Fig. 2 of Bonnaure, as the first rod is a cylinder shape and a hook may be integrated with the mounting device so that the hook forms a whole with the bone anchors, as written in the Applicant’s specification on page 10, and thus is an equivalent mounting device, as the mounting device of Bonnaure is a cylinder shape via the cross section and is integrated with a hook, and the first rod must pass through gums when fixing means 6, 7 is attached to the bone via micro-implants such that the first rod is located in the oral cavity of the user as the first rod is located on the gums of a user and extends towards the teeth of a user), 
	a jaw displacer (1) having a first end and a second far end, comprising a second rod (111, 112) disposed at the first end and a rod guide (121, 122) disposed at the second end (see Fig. 2; rod 112 and thread 111 of upper part 11 make up a rod that is disposed at the first end, which is the end that includes ring 113, and tube 121 and rod 122 of lower part 12 make up a rod guide as these structures help direct the positioning or motion of thread 111 and rod 112 and are disposed at the second end, which is the end that includes ring 123), 
	coupling means allowing each of said ends of the jaw displacer (1) to be detachably connected to the mounting device of the first or second bone anchor (6, 7) respectively (see modified Fig. 2; the coupling means is hooks and eyes as stated on page 7 of the Applicant’s specification, and thus ring 113, 123 and the hooks as labeled in modified Fig. 2 of Bonnaure make up the coupling means, which allow each of the first end and second end of mandible displacement means 1 to be connected in a detachable manner to the mounting device of both fixing means 6, 7, respectively via the hooks). 
	Bonnaure does not disclose the second rod is movable in the longitudinal direction of the rod guide and detachable in relation to the rod guide by sliding the rod guide with respect to the second rod along the longitudinal direction, wherein said rod guide contains a spring so that the rod guide can be deformed in its longitudinal direction between a compressed state and an extended state. 
	However, Sheikh teaches an analogous jaw displacer (10) (see Figs. 11 and 14), an analogous second rod (18), and an analogous rod guide (20),  the second rod (18) is movable in the longitudinal direction of the rod guide (20) and detachable to the rod guide (20) by sliding the rod guide (20) with respect to the second rod (18) along the longitudinal direction (see Fig. 11 and [0066]-[0069]; inner rod 18 is movable in the longitudinal direction of outer sleeve 20 and is detachable as orthodontic device 10 may be disassembled where inner rod 18 is no longer located within outer sleeve 20 by sliding in the longitudinal direction, see [0068]-[0069]), and wherein said rod guide (20) contains a spring (112) so that the rod guide (20) can be deformed in its longitudinal direction between a compressed state and an extended state (see Figs. 11 and 15, and [0063], and [0066]-[0067]; outer sleeve 20 is a rod guide as inner rod 18 moves longitudinally into outer sleeve 20 and guides the rod, and outer sleeve 20 is further equipped with spring 112, which is a cylindrical coil spring, so that outer sleeve 20 can be deformed in its longitudinal direction between a compressed state and an extended state via inner rod 18) providing a telescoping rod assembly that helps a patient experience muscular and/or skeletal adaptation based upon the spring-biased force applied to the jaw (see [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rod guide 121, 122 and second rod 111, 112 of Bonnaure for the telescopic rods (18, 20) and spring (112) as taught by Sheikh to have provided an improved jaw displacement system that provides a telescoping rod assembly that helps a patient experience muscular and/or skeletal adaptation based upon the spring-biased force applied to the jaw (see [0067]) and is easily detachable to make necessary adjustments based off a patient’s mouth (see [0068]-[0069]).
	Regarding claim 15, Bonnaure in view of Sheikh discloses the invention as discussed above. Bonnaure in view of Sheikh further discloses wherein the rod guide (20 of Sheikhcontains a tube with a first tube end (30 of Sheikh) and a second tube end (32 of Sheikh)(see Fig. 11 of Sheikh; outer sleeve 20 of Sheikh is a tube with a first end 30 of Sheikh and a second opposed end 32 of Sheikh), where said coupling means are provided at the first tube end (as previously modified above, see claim 14, the coupling means includes the hook and eye, according to application’s specification on page 7, and thus at the first tube end 30 of Sheikh, a hook and ring 113 of Bonnaure are indirectly provided or present via rod 112 of Bonnaure ), while the spring (112 of Sheikh) extends along the tube (20 of Sheikh) in an uncompressed state up to at least the second tube end (32 of Sheikh) (as previously modified above, see claim 14, spring 112 of Sheikh extends along outer sleeve 20 of Sheikh in an uncompressed state up to at least the second end 32 of Sheikh, as spring 112 of Sheikh is the entire length of outer sleeve 20 of Sheikh, see Fig. 11 of Sheikh), where the spring (112 of Sheikh) has to work together with said second rod (18 of Sheikh), when the jaw displacement system is mounted in the oral cavity, in order to exert on the second rod (18 of Sheikh) a pushing force in the longitudinal direction of the rod guide (20 of Sheikh) (as previously modified above (see claim 14), spring 112 of Sheikh works together with inner rod 18 of Sheikh when mounted in the oral cavity to exert a pushing force in the longitudinal direction of outer sleeve 20 of Sheikh via spring 112 of Sheikh). 
	Regarding claim 16, Bonnaure in view of Sheikh discloses the invention as discussed in claim 15. Bonnaure in view of Sheikh further discloses wherein the spring (112 of Sheikh) is coaxial with said tube (20 of Shiekh) (as previously modified (see claim 14), spring 112 of Shiekh is coaxial to outer sleeve 20 of Sheikh, as they have a same axis as spring 112 of Sheikh is placed inside outer sleeve 20 of Sheikh). 
	Regarding claim 17, Bonnaure in view of Sheikh discloses the invention as discussed in claim 15. 
	Bonnaure in view of Sheikh does not disclose wherein the tube extends at least partially in the spring. 
	However, Sheikh teaches in another analogous embodiment of tube 20 (see Fig. 13) wherein the tube (20) extends at least partially in the spring (112) (see Fig. 13 and [0073]; outer sleeve 20 which is a tube extends within the boundaries of the proximal and distal ends of spring 112, and thus outer sleeve 20 extends at least partially in spring 112), providing a sufficiently long spring such that the spring does not need to be activated only by having the first end of the outer sleeve contacting the lower connecting device (see [0073]) allowing a patient more comfort when used. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the spring (112 of Sheikh) in the primary embodiment (Fig. 11 of Sheikh) such that the tube extends at least partially in the spring as taught by another embodiment of Sheikh (see Fig. 13) to have provided an improved jaw displacement system that provides a sufficiently long spring such that the spring does not need to be activated only by having the first end of the outer sleeve contacting the lower connecting device (See [0073]) allowing a patient more comfort when used. 
outer sleeve 20 of Sheikh extends at least or no less than partially in spring 112 of Shiekh). 
	Regarding claim 18, Bonnaure in view of Sheikh discloses the invention as discussed in claim 15. Bonnaure in view of Sheikh further discloses wherein said tube (20 of Sheikh) is a telescopic tube with parts which can freely move in relation to each other, said parts configured to be moved between a retracted position and an extended position, wherein said spring (112 of Sheikh) exerts a pushing force on said parts according to said longitudinal direction to bring them in said extended position (see Fig. 11 of Sheikh and [0065]-[0067] of Sheikh; outer sleeve 20 of Sheikh is a telescopic tube as inner rod 18 of Sheikh can freely move in relation to each other in a retracted position and an extended position, and spring 112 of Sheikh exerts a pushing force on inner rod 18 of Sheikh according to the longitudinal direction to bring them in an extended position). 
	Regarding claim 19, Bonnaure in view of Sheikh discloses the invention as discussed in claim 15. Bonnaure in view of Sheikh further discloses wherein opposite ends of said spring (112 of Sheikh) are connected with respectively said first and said second tube ends (30, 32 of Sheikh) (see Fig. 11 of Sheikh; opposite ends of spring 112 of Sheikh are connected with first end 30 of Sheikh and second end 32 of Sheikh, respectively).
	Regarding claim 20, Bonnaure in view of Sheikh discloses the invention as discussed in claim 14. Bonnaure in view of Sheikh further discloses wherein said rod guide (20 of Sheikh) contains a tube with a first tube end (30 of Sheikh) and a second tube end (32 of Sheikh) (as previously modified above, see claim 14, outer sleeve 20 of Sheikh is a tube and has a first end 30 of Sheikh and a second end 32 of Sheikh), wherein said coupling means comprising an eye (123 of Bonnaure), are provided at the first tube end (30 of Sheikh), while the spring (112 of Sheikh) connects to the second tube end (32 of Sheikh) and extends in the extension of the tube (20 of Sheikh) (as previously modified above, see claim 14, ring 123 of Bonnaure is provided at the first end 30 of Sheikh, and spring 112 of Sheikh is also connected to second end 32 of Sheikh and extends in the extension of outer sleeve 20 of Shiekh), whereby the spring (112 of Sheikh) must work together with said second rod (18 of Sheikh), when the jaw displacement system is mounted in the oral cavity, to exert on the second rod (18 of Sheikh) a pushing force according to the longitudinal direction of the rod guide (20 of Sheikh) (as previously modified above (see claim 14),spring 112 of Sheikh works together with inner rod 18 of Sheikh when mounted in the oral cavity to exert a pushing force on the inner rod 18 of Sheikh according to the longitudinal direction of outer sleeve 20 of Sheikh).
	Regarding claim 21, Bonnaure in view of Sheikh discloses the invention as discussed in claim 15. Bonnaure in view of Sheikh further discloses wherein said second rod (18 of Sheikh) is provided with a ring or stop tube (120 of Sheikh) for said spring (112 of Shiekh) and/or said tube (20 of Sheikh) (see Fig. 14 of Shiekh; inner rod 18 of Sheikh is provided with spacer 120 of Sheikh, which acts as a fixed stop and thus is a stop tube, see [0070]-[0071] of Sheikh, for outer sleeve 20 and spring 112 of Sheikh). 
	Regarding claim 22, Bonnaure in view of Sheikh discloses the invention as discussed in claim 14. Bonnaure in view of Sheikh further discloses wherein the spring (112 of Sheikh) comprises a cylindrical coil spring (see Fig. 11 of Shiekh and claim 14 of Sheikh; spring 112 of Sheikhis a cylindrical coil spring). 
	Regarding claim 23, Bonnaure in view of Sheikh discloses the invention as discussed in claim 14. Bonnaure in view of Sheikh further discloses wherein said coupling means comprises a hook and eye (113, 123 of Bonnaure), in which the hook can be attached in a detachable manner in the eye (113, 123 of Bonnaure) (see modified Fig. 2 of Bonnaure; the coupling means contains a hook, labeled in modified Fig. 2 of Bonnaure, and rings 113, 123 of Bonnaure, in which the hook can be attached in a detachable manner in rings 113, 123 of Bonnaure). 
	Regarding claim 24, Bonnaure in view of Sheikh discloses the invention as discussed in claim 23. 
Although Bonnaure in view of Sheikh does not explicitly disclose that the eye is fixed with the rod guide and has a central axis that is substantially parallel to the longitudinal direction of the rod guide, while the hook is provided on the mounting device of the respective bone anchor, Sheikh however teaches in Fig. 11 that connecting device 22 of Sheikh is fixed with outer sleeve 20 and has a central axis that is substantially parallel to the longitudinal direction of outer sleeve 20 (see Modified Fig. 11 of Shiekh; the horizontal dotted line is parallel to the longitudinal direction or axis of outer sleeve 20 which is labeled in the figure), while the hook is provided on the mounting device of the respective bone anchor 6, 7 of Bonnaure, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the eye 113 of Bonnaure so that the eye 113 of Bonnaure would be parallel to a longitudinal direction of outer sleeve 20 of Sheikh in order to provide an improved jaw displacer device that is more comfortable to place in a user’s mouth, while the hook is provided on the mounting device of the respective bone anchor 6, 7 of Bonnaure.
	Regarding claim 25, Bonnaure in view of Sheikh discloses the invention as discussed in claim 23. Bonnaure in view of Sheikh further discloses wherein said eye (113 of Bonnaure) is fixed to said second end (see claim 14; said second end is said to be the end that includes ring 113 of Bonnaure, and thus ring 113 of Bonnaure is fixed or stationary to said second end which is the end of outer sleeve 20 of Sheikh on the right side in Fig. 11 of Sheikh). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754